   Case 2:17-cv-00818-MHT-SRW Document 43 Filed 01/25/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON HOWARD,                       )
                                      )
        Plaintiff,                    )
                                      )       CIVIL ACTION NO.
        v.                            )         2:17cv818-MHT
                                      )              (WO)
J. ANGLIN, et al.,                    )
                                      )
        Defendants.                   )

                                 JUDGMENT

       In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

       (1) The        United      States      Magistrate            Judge’s

recommendation (doc. no. 41) is adopted.

       (2) Defendants’ motions for summary judgment (doc.

nos.    16     &   20)   are    granted    only   as   to     plaintiff’s

excessive force claim for monetary damages against them

in their official capacities, and are otherwise denied.

       (3) Judgment is entered in favor of defendants and

against       plaintiff    as    to   plaintiff’s      excessive      force

claim        for   monetary     damages    against     them    in    their
   Case 2:17-cv-00818-MHT-SRW Document 43 Filed 01/25/21 Page 2 of 2




official capacities, with plaintiff taking nothing by

his complaint to that extent.

    (4)    This      case     will     proceed     to    trial    on     (a)

plaintiff’s       claims       for     monetary         relief    against

defendants      in   their     individual        capacities      and     (b)

plaintiff’s       claims      for     injunctive        relief    against

defendants in their official and individual capacities.

    The clerk of the court is DIRECTED to enter this

document   on     the    civil       docket   as   a    final    judgment

pursuant   to     Rule   58    of    the   Federal      Rules    of    Civil

Procedure.

    This case is not closed.

    DONE, this the 25th day of January, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
